Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note
Applicant’s response filed on 04/25/2022 has been fully considered.  Claim 1 is amended, claims 2, 5 and 6 are canceled, and claims 1, 3, 4, 7 and 8 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ota et al. (JP 2012-091459 A) in view of Wiggins et al. (US 6,123,990).
Claims 1, 3, 4, 7 and 8:  Ota teaches an intermediate transfer medium comprising a base material and a transfer layer containing a protective layer (Fig. 1, abstract and [0020]), wherein the protective layer comprises acrylic copolymer [0021], polyethylene wax and ethoxylated alcohol [0030].  Ota does not teach the claimed molecular weight and HLB value of the ethoxylated alcohol.  However, Wiggins teaches the use of surfactant in a coating composition to be applied onto a substrate (abstract), wherein the surfactant has a molecular weight of 930 and HLB value of 10 {instant claim 3} (col. 3, lines 50-54 and col. 9, lines 15-17).  With respect to the amount of the surfactant {instant claims 4, 7 and 8}, experimental modification of this prior art in order to ascertain optimum operating conditions fails to render applicants’ claims patentable in the absence of unexpected results.  In re Aller, 105 USPQ 233.  One of ordinary skill in the art would have been motivated to adjust the content of the surfactant, and the motivation would be to control the surface property of the layer.  A prima facie case of obviousness may be rebutted; however, where the results of the optimizing variable, which is known to be result-effective, are unexpectedly good.  In re Boesch and Slaney, 205 USPQ 215.
Ota and Wiggins are analogous art because they are from the same field of endeavor that is the coated substrate art.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the surfactants of Wiggins with the invention of Ota, and the motivation would be to control the antistatic and lubricating properties of the medium.

Response to Arguments
Applicant’s argument is based on that the coating compositions in Wiggins do not contain ethoxylated alcohol itself, but instead contain reactants of ethoxylated alcohol, which is not the same as the claimed ethoxylated alcohol.  This argument is not persuasive for the following reason.  Examiner is not trying combining the antistatic lubricant composition of Wiggins with Ota.  Instead, the Examiner is combining the surfactant of Wiggins with the invention of Ota.  Ota teaches the use of ethoxylated alcohol, which is a known surfactant, and the Wiggins reference is introduced to teach the claimed mol. wt. and HLB value.  Combining Ota and Wiggins is proper because there is nothing that teaches or suggest in Wiggins that the surfactant can only be used in a polymerization reaction only.
For the above reason claims 1, 3, 4, 7 and 8 stand rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETELHEM SHEWAREGED whose telephone number is (571)272-1529. The examiner can normally be reached Monday -Friday 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




BS
May 7, 2022
/BETELHEM SHEWAREGED/
Primary Examiner
Art Unit 1785